Dear Mr. Hardaway:
This office is in receipt of your request for an opinion of the Attorney General regarding a legislative audit of the Cypress Black Bayou Recreation and Water Conservation District.  You indicate the State Legislative Auditor's office has informed the Board of Commissioners of the District that they will no longer audit your records as they do not Consider the District a state agency.  However, the Commissioners desire to continue the audits by the State Legislative Auditor, and seek an opinion that the District does come under the classification of state agency.
Under R.S. 38:2603 Cypress Black Bayou Recreation and Water Conservation District is designated "a political subdivision of the State of Louisiana".  The statute additionally provides "it shall constitute a body corporate in law", and that "the district shall constitute an agency of the State of Louisiana designed to carry out an essential governmental function of the State."
However, this designation as a state agency is not determinative of the obligation of the Legislative Auditor to do the audit of the Cypress Black Bayou Recreation and Water Conservation District.  Attention must be given to R.S. 24:513 as amended by Act 610 of 1991.
While R.S. 24:513 gives the legislative auditor authority to examine, audit or review the books and accounts of "all public boards, commissions, agencies, departments, political subdivisions of the state * * and all other public or quasi-public agencies or bodies", it is only mandated that "the financial statements of individual state agencies.  departments, boards, and commissions that are included within the state's Comprehensive Annual Financial Report shall be audited by the legislative auditor." The statute provides, even for those state agencies listed, that the audit may be by a licensed certified public accountant.
Additionally, the statute specifically provides that financial statements of political subdivisions of the state "not included within the state's Comprehensive Annual Financial Reports * * * shall be audited or reviewed by licensed certified public accountants" except for those specified situations when the audit may be by the Legislative Auditor. Those situations set forth in the statute are as follows:
      (a) a local auditee has failed after 30 days written notice from the legislative auditor to comply with the provisions of this Section relative to timely audits;
      (b) the Legislative Audit Advisory Council and the legislative auditor have determined that the local auditee is unable to pay for an audit by a licensed certified public accountant;
      (c) the local auditee exhibits a record of egregious control deficiencies and failures to comply with laws and regulations;
      (d) the legislative auditor has received complaints of illegal or irregular acts with respect to the local auditee;
      (e) the local auditee, after requesting proposals for audit services, receives less than three or more proposals and rejects all proposals for cause; or
      (f) in the opinion of the legislative auditor and the Legislative Audit Advisory Council the best interest of the state of Louisiana would be served by his audit of the local auditee.
Thus, it is the conclusion of this office under R.S. 24:513 as amended by Act 610 of 1991 that the Legislative Auditor is not required to audit all state agencies, but is only mandated to audit the financial statement of those state agencies listed within the state's Comprehensive Annual Financial Report.  We have been informed by the Accounting Office of the Division of Administration, who compiles this list, that your District is not included at this time.  Therefore, you can not expect an audit by the legislative auditor.
We hope this sufficiently answers your question, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                              Richard P. Ieyoub Attorney General
                              BY: BARBARA B. RUTLEDGE Assistant Attorney General